Citation Nr: 1513480	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether severance of service connection for coronary artery disease, effective August 1, 2012, was proper.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that severed service connection for coronary artery disease, effective August 1, 2012. 

The Veteran was previously represented by The American Legion, but he revoked the representation in writing in February 2015.  Therefore, the Board will proceed with the Veteran as self-represented.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA outpatient treatment records that have been considered.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In May 2008, the RO received the Veteran's claim for service connection for "all residual disabilities associated with diabetes" including cardiovascular disease.

Prior to this date, the record contained diagnoses of long-standing hypertension, hypertensive cardiovascular disease, right bundle branch block, and cardiomegaly but not coronary artery disease.  An August 1996 angiogram showed normal coronary anatomy and good left ventricular function, and a March 2003 echocardiogram was also normal.  In July and November 2003, the RO granted service connection for diabetes mellitus and for renal insufficiency.  

In July 2008, the Veteran underwent a comprehensive VA examination for several disorders including diabetes and cardiovascular disease.  The examining physician did not review the claims file but noted the Veteran's report that he had been told by the clinicians who performed the 1996 angiogram had they had found "some blockages."  An exercise stress test showed a metabolic equivalent of 10 with no ischemia.  An echocardiogram showed normal left ventricular ejection fraction and heart function.  An X-ray showed mild cardiomegaly.  Nevertheless, the physician diagnosed coronary artery disease secondary to service-connected diabetes based in part on the Veteran's inaccurate report of the results of the angiogram.  

In November 2008, the RO granted service connection for coronary artery disease secondary to diabetes mellitus based in part on the opinion of the VA physician in July 2008.  

The Veteran received private and VA urgent care for chest pain in December 2008 and in February 2010.  On these occasions, clinicians attributed to a reaction to a diabetes medication and to gastrointestinal distress from poor eating habits respectively.  Neither event was diagnosed as a heart attack.

In August 2010, a VA nurse practitioner (NP) did not review the claims file but again noted the Veteran's report of "blockages" found in the 1996 angiogram.  The NP performed a clinical examination and obtained an electrocardiogram and X-ray that showed right bundle branch block and a normal heart size.  However, additional echocardiograms and stress tests were not performed.  

In January 2011, an echocardiogram showed normal heart size and valve function.   In July 2011, a stress test and echocardiogram showed that the Veteran's exercise capacity was poor but that there was no evidence of ischemia.  For the first time, a VA physician reviewed the entire file and was asked to provide an opinion whether the Veteran had ischemic heart disease for the purpose of presumptive service connection for exposure to herbicide.  The physician noted that the 1996 angiogram showed normal coronary arteries and found that the Veteran did not have ischemic heart disease.  He did not comment on any of the other previously diagnosed heart diseases and abnormalities or evaluate whether any of the Veteran's cardiovascular symptoms or disorders were caused or aggravated by service-connected diabetes mellitus.  

In the May 2012 decision on appeal, the RO severed service connection for coronary artery disease based in part on the July 2011 opinion that the Veteran did not have ischemic heart disease.  However, the opinion was incomplete because the physician did not address all aspects of the medical history and theories of entitlement including the other forms of heart disease previously diagnosed or a possible secondary relationship to diabetes.  Although the evidence showed that the Veteran did not have coronary artery disease, his original claim was more generally for cardiovascular disease related to diabetes.  Therefore, an additional review and medical opinion is necessary to determine whether the Veteran had any forms of cardiovascular disease other than ischemic heart disease prior to August 1, 2012 and if so whether they were caused or aggravated by any events during active service or were secondary to diabetes.  Further, a current examination is necessary to determine whether the Veteran has been diagnosed with a cardiovascular disorder of any kind since August 1, 2012 that may have been present prior to August 1, 2012.  

The Veteran has been receiving regular VA medical care but the electronic claims files only contain records through August 2013.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from August 2013 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since December 2012 and associate all records received with the paper or electronic claims files. 

2.  After associating all outstanding records with the claims file, provide the claims folder and access to the electronic claims files to an appropriate VA physician.  Request that the examiner review the files including, but not limited to, the brief summary of evidence provided in the remand above and note the review in an examination report.  

Request that the physician perform a cardiovascular examination including any indicated diagnostic tests and imaging studies and provide diagnoses and opinions as follows:

a.  Whether any of the Veteran's diagnosed cardiovascular disorders other than ischemic heart disease prior to August 1, 2012 were at least as likely as not (50 percent probability or greater) caused or aggravated by events in service or by service-connected diabetes mellitus; and,    

b.  Whether any currently diagnosed cardiovascular disorders were at least as likely as not present prior to August 1, 2012, and if so, whether any of the newly diagnosed disorders were at least as likely as not (50 percent probability or greater) caused or aggravated by events in service or by service--connected diabetes.   

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

3.  Then, upon ensuring all of the aforementioned development is in English, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



